DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Kuelbs (Reg. No. 72074) on 06/07/2022.The application has been amended as follows: 

 (Proposed – Currently Amended) A terminal that performs radio communication with a base station including: a plurality of transmission points each including at least one antenna element; and a signal processing unit connected to the plurality of transmission points, the terminal comprising:
a plurality of antenna elements;
a processor that: 
estimates path-loss between each of the plurality of antenna elements, and the plurality of transmission points, and
sums, in each of the plurality of antenna elements, the path-loss of each of the plurality of transmission points, 
calculates a first coefficient for each summed path-loss based on a pre-defined positive relationship, wherein each first coefficient has a value between or equal to 0 and 1, and 
calculates a power control weight for controlling transmission power of each of the plurality of antenna elements,
wherein the processor calculates a coefficient of the power control weight using the calculated first coefficients in a linear system in such a way that the greater the path-loss estimated by the processor, the greater the transmission power; and
a transmitter that transmits a reference signal multiplied by both the power control weight and a beamforming weight to the base station,
wherein the processor performs calculations in accordance with an equation 
    PNG
    media_image1.png
    19
    80
    media_image1.png
    Greyscale
.
(Canceled)
(Proposed – Currently Amended) A method for controlling transmission power of a terminal that includes a plurality of antenna elements, the terminal performing radio communication with a base station, the base station including: a plurality of transmission points each including at least one antenna element; and a signal processing unit connected to the plurality of transmission points, the method comprising:
estimating path-loss between each of the plurality of antenna elements and the plurality of transmission points; 
summing, in each of the plurality of antenna elements, the path-loss of each of the plurality of transmission points; 
calculating a first coefficient for each summed path-loss based on a table describing a pre-defined positive relationship, wherein each first coefficient having a value between or equal to 0 and 1,
calculating a power control weight for controlling transmission power of each of the plurality of antenna elements based on the summed path-loss,
wherein a coefficient of the power control weight is calculated using the calculated first coefficients in a linear system in such a way that the greater the path-loss estimated, the greater the transmission power; and
transmitting a reference signal multiplied by both the power control weight and a beamforming weight,
wherein the terminal performs calculations in accordance with an equation 
    PNG
    media_image1.png
    19
    80
    media_image1.png
    Greyscale
.
(Proposed – Currently Amended) A base station including: a plurality of transmission points each including at least one antenna element; and a signal processing unit connected to the plurality of transmission points, the base station comprising:
a processor that: 
estimates path-loss between the base station and a plurality of antenna elements of a terminal,
sums, in each of the plurality of antenna elements, the path-loss of each of the plurality of transmission points,
calculates a first coefficient for each summed path-loss based on a pre-defined positive relationship, wherein each first coefficient has a value between or equal to 0 and 1, and
calculates a power control weight for controlling transmission power of each of the plurality of antenna elements based on the summed path-loss, wherein a coefficient of the power control weight is calculated by using calculated first coefficients in a linear system; and
a transmitter that transmits a reference signal multiplied by both the power control weight and a beamforming weight to the terminal,
wherein the processor performs calculations in accordance with an equation 
    PNG
    media_image1.png
    19
    80
    media_image1.png
    Greyscale
. 
(Canceled)
(Previously Presented) The base station according to claim 4, further comprising a transmitter that transmits the power control weight calculated by the processor to the terminal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “   estimates path-loss between each of the plurality of antenna elements, and the plurality of transmission points, and 
sums, in each of the plurality of antenna elements, the path-loss of each of the plurality of transmission points,
calculates a first coefficient for each summed path-loss based on a pre-defined positive relationship, wherein each first coefficient has a value between or equal to 0 and 1, and calculates a power control weight for controlling transmission power of each of the plurality of antenna elements, a coefficient of the power control weight using the calculated first coefficients in a linear system in such a way that the greater the path-loss estimated by the processor, the greater the transmission power; and
a transmitter that transmits a reference signal multiplied by both the power control weight and a beamforming weight to the base station,
wherein the processor performs calculations in accordance with an equation 
    PNG
    media_image1.png
    19
    80
    media_image1.png
    Greyscale
.
 .”are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1,3 and 4. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468